Citation Nr: 0607430	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that reopened a claim for service connection for 
PTSD but subsequently denied that claim based on a merits 
determination.  

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in August 2005.  A 
transcript of the hearing is associated with the claims file.  
At the time of the hearing, the veteran submitted additional 
evidence (statements from G.L. and J.C.B., news articles, and 
medical records) directly to the Board.  He included a waiver 
of initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2005).


FINDINGS OF FACT

1.  In a decision dated in March 1999, the RO denied service 
connection for PTSD based on the finding that there was 
insufficient evidence establishing a current diagnosis of 
PTSD; the veteran did not appeal the March 1999 decision 
within one year of being notified.

2.  The evidence received since the March 1999 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.

3.  The veteran has PTSD, which the medical evidence 
indicates is likely due to exposure to traumatic events 
during service.

4.  Resolving any reasonable doubt in the veteran's favor, 
the veteran was exposed to enemy rocket and mortar attacks 
during his service in Vietnam.


CONCLUSIONS OF LAW

1.  The March 1999 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's original 
claims file was apparently lost, and thereafter had to be 
rebuilt by the RO.  The reconstructed claims file, however, 
contains documents that provide an ample basis on which to 
decide this claim, including some service department and 
service medical records.  Also, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
in this case, and to consider carefully the benefit of the 
doubt rule as applicable.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).


Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

While the RO ultimately reopened the veteran's claim for 
service connection for PTSD and considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In this regard, using the guidelines noted above, the 
Board finds that the veteran has submitted new and material 
evidence.  The claim concerning entitlement to service 
connection for PTSD will be reopened.  

Service connection for PTSD was originally denied in March 
1999.  The March 1999 decision, and the records considered in 
that decision, are unfortunately no longer of record.  
However, according to the RO, the basis of the denial was 
that the veteran had failed to submit sufficient medical 
evidence showing a diagnosis of PTSD.  The RO has also 
indicated that the veteran did not submit a timely 
substantive appeal.  The veteran does not contend otherwise.  
As such, the March 1999 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

The evidence received by VA after the March 1999 decision 
includes VA and non-VA records that document the diagnosis of 
PTSD and the treatment of the same. Specifically, a September 
2000 psychological evaluation diagnosed the veteran as having 
PTSD as the result of multiple purported stressors that 
occurred during his service in Vietnam.  A diagnosis of PTSD 
was rendered by D.L. Forrester, M.D., in a December 2002 
psychiatric report.  Dr. Forrester also linked the veteran's 
PTSD to his active service in Vietnam.  This evidence is not 
cumulative or redundant of the evidence previously of record, 
since it provides current/recent medical evidence of a 
diagnosis of PTSD.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The newly submitted VA treatment records are 
therefore new and material; consequently, the claim for 
service connection for PTSD is reopened.

The veteran claims his experiences during the Vietnam War led 
to his development of PTSD.  He alleges that he served in 
areas of Vietnam that were prone to combat.  While assigned 
to the 200th Assault Helicopter Company (200th ASH Company), 
he says his base (LZ Bearcat) came under frequent enemy 
mortar and rocket attacks.  He states he served with the 
200th ASH from March to May 1967.  The veteran also recalls 
that he was frequently asked to serve as a door gunner when 
he was assigned to the 147th ASH Company.  He maintains that 
he flew on several combat missions.  He says the 147th was 
stationed in Vung Tau during when he served with that unit.

As noted above, establishing service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

There are numerous competent medical diagnoses of PTSD in 
this case, by both private and VA physicians, attributed to 
the veteran's account of his military service.  The pertinent 
issue in this case is whether there is sufficient 
corroboration of the veteran's statements.  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  However, if the claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat or that the appellant was awarded 
a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The veteran's service personnel records are for the most part 
missing.  As such, there is no true record as to the dates or 
the units he served with while he was in Vietnam.  All that 
can be officially determined is that the veteran served 
nearly one year in Vietnam, and that some his service was 
with the 147th.   The veteran has been awarded a National 
Defense Service Medal, a Vietnam Service Medal, and a Vietnam 
Campaign Medal.  A National Defense Service Medal was awarded 
if a veteran served honorably between January 1, 1961, and 
August 14, 1974.  United States of America Department of 
Defense Manual of Military Decorations and Awards, Appendix D 
at D-17, July 1990.  A Vietnam Service Medal was awarded if a 
veteran served between July 4, 1965 and March 28, 1973 in 
Vietnam or in Thailand, Laos, or Cambodia in direct support 
of the operations in Vietnam.  Id. at D-20.  A Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996.  

The veteran's military occupational specialty is given as 
helicopter mechanic on his discharge documents, but he claims 
that he also served as perimeter guard and a door gunner.  In 
support of his appeal, the veteran submitted a February 2004 
statement from R.B.M., who identified himself as the 
veteran's former commanding officer.  R.B.M. stated that he 
logged approximately 450 hours of combat time flying the CH46 
Chinook helicopter, and that the veteran participated in many 
of those flight while their tours overlapped between May and 
December 1967.  He made no reference to the veteran serving 
as a door gunner or him being present on a helicopter that 
came under enemy fire.  The veteran also provided two "buddy 
statements."  


In a statement dated in October 2004, G.L. reported that he 
served with the 200th ASH at Camp Bearcat from March 1967 to 
March 1968, and that their base was attacked by mortar fire 
on different occasions.  Similarly, in a statement dated in 
July 2005, J.C.B. indicated that he served with the veteran 
at Bearcat Army Airbase from March 1967 to February 1968.  He 
said he was a crew chief with the 200th ASH Company.  He 
stated there were several instances when the base was 
attacked by rocket and mortar fire.  J.C.B. recalled that one 
attack resulted in three members of his company being 
injured.

Also of record is a February 2005 report from the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
known as U.S. Armed Services Center for Unit Records Research 
(CURR)).  The JSRRC reported that it had reviewed the unit 
histories of the 200th ASH Company from September 1966 to 
December 1967 and the 147th ASH Company for the 1967 and 1968 
calendar years.  It confirmed that the 200th ASH was located 
at Bearcat and that the 147th was stationed at Vung Tau, 
during the periods that the veteran was assigned to those 
units.  With regard to the 200th ASH Company, the JSRRC 
indicated that the Bearcat LZ received mortar attacks in 
February, April, and August 1968.  No indication as to 
whether any attacks occurred in 1967.  The JSRRC was able to 
"verify that Vung Tau was attacked" during the veteran's 
tour of duty at that location.  However, the veteran's 
purported stressor of serving as a door gunner could not be 
verified.

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  See 38 C.F.R. § 3.303(a).  The report 
received from the JSRRC did not verify the veteran's specific 
activities or exposure to combat.  However, the incidents he 
describes are entirely consistent with the place and 
circumstances of the veteran's service, as shown by the 
discussed JSRRC report and "buddy statements."  It is clear 
that the veteran's units (assault helicopter companies) 
provided combat support services, which could have reasonably 
placed them in close proximity to actual combat.  Moreover, 
it is clear that the locations of the veteran's units were 
subjected to enemy fire during the time period the veteran 
served in Vietnam.  Indeed, the JSRRC reported that Vung Tau 
received enemy mortar attacks while the veteran was stationed 
at that location.  Corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Pentecost, the Court held the Board 
had erred by requiring corroboration of the appellant's 
actual physical proximity to (or firsthand experience with) 
and personal participation in the claimed rocket attacks.  
The facts in this case are similar to Pentecost, as the Board 
now has evidence showing the veteran's unit (the 147th ASH) 
was subjected to enemy attacks, which is sufficient to imply 
his personal exposure.  

The Board recognizes that the evidence in this case is not 
definitive, but the JSRRC report strongly suggests that 
exposure to enemy mortar attacks was likely.  The statements 
from G.L. and J.C.B. also tend to confirm the veteran's 
story.  The Board is fully aware of the fact that the 
veteran's in-service experiences have not been entirely 
corroborated by official documents.  The Board is also 
mindful of the heightened duties because of the absence of 
his prior claims file, including service personnel and 
medical records.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993).  Moreover, there is at least some evidence (both 
official and unofficial) that upholds the veteran's story 
that he served in an area that was attacked by the enemy.  
This evidence is sufficient to place the evidence in 
equipoise regarding these relevant stressors.  The veteran is 
entitled to have the benefit of the doubt resolved in his 
favor, and the Board concludes that his claimed stressors of 
exposure to rocket and mortar attacks are sufficiently 
substantiated.  

There are numerous diagnoses of PTSD in the record.  The 
record also establishes that the diagnosis of PTSD has been 
attributed to the veteran's experiences in service including 
his exposure to combat (enemy rocket and mortar attacks).  
The evidence of record therefore links the verified stressful 
events from service with the numerous diagnoses of PTSD.  
Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran has PTSD as a result 
of his military service.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for PTSD, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the claim.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for PTSD, and thus represents a full grant of the 
issue on appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award granted herein. 

A decision therefore poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App.  384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




ORDER

The claim is reopened, and entitlement to service connection 
for PTSD is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


